Per Curiam.
Suit on note. Demurrer to the complaint overruled; which ruling presents the only question. The complaint did not, in terms, profess to set forth a copy of the note, nor did it state that said note, or a copy, was filed therewith. It appears by an entry of the clerk, that at the time of filing said complaint, a note was filed by the plaintiff, which corresponds with that described in said complaint, except that it is' not for precisely the same amount. There was a judgment for want of an answer, after the ruling on the demurrer and a failure to plead over. The complaint was not sufficient. Some averments should have been included in it, by which the identity of the paper or copy filed, with that sued on, might be apparent of record. 2 K. S., § 78, p. 44.
The judgment is reversed, with costs. Cause remanded, &c.